DROWOTA, Justice,
dissenting.
For the reasons set out in my dissenting opinion in Cook Export Corp. v. King, 617 S.W.2d 879, 882-885 (Tenn.1981), I would hold that BKAI is not subject to Tennessee’s franchise tax during the years in question because it was not a corporation “doing businesss” in the State of Tennessee within the meaning of the Franchise Tax Law.
T.C.A. § 67-4-903(a) (formerly T.C.A. § 67-2902) provides that franchise taxes must be paid by all corporations “organized for profit under the laws of this state or any other state or country and doing business in Tennessee .... ” During the tax years in question, BKAI’s activities in Tennessee were limited to (1) holding record title to property and (2) closing a permanent loan on the property, for the benefit and as agent and nominee of BKA, with none of the loan proceeds benefiting BKAI. These activities are insufficient to constitute “doing business” for franchise tax purposes.